The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-21 have been examined.Claims 1-21 have been rejected.

Novel Subject Matter
The claims recite novel subject matter while being rejected as lacking written description, being indefinite, and/or being directed to non-statutory subject matter.  Within each claim as a whole the examiner deems the novel limitation to be that the internal load balancer includes a HTTP custom probe that transmits requests for health of master and standby RDBMS and responses to the requests are used in connection with a failover operation.  The closest prior art is considered to be Macdonald which teaches multiple replicas of a database with host managers running in each replica and responding to status queries using HTTP response codes.  Macdonald does not teach assigning IP addresses to a load balancer front end and controller VM nodes.


Claim Objections
Claim 13 line 1 should read "wherein the failover operation uses a zero data loss flag".

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-21 are rejected under 35 U.S.C. 112(a) as lacking written description.
Claim 1 line 9 recites “an internal load balancer” and claim 1 line 13 recites “a HTTP custom probe”. These limitations fulfill the 3-prong test for being interpreted as invoking 35 U.S.C. 112(f). See MPEP 2161. These limitations recite a generic placeholder that is modified by functional language, and is not further modified in the claim by a definite structure or material for performing the claimed function. The specification does not provide for a particular structure that embodies these limitations. The claim therefore lacks written description support for this limitation. The limitations are likely intended to describe software functionality. When software functions are claimed and invoke 112(f) (that is, when they are claimed as elements and not claimed as method steps), the specification must provide support in the form of an algorithm for performing the function. See MPEP 2161.01.  In this case the specification does not provide a specific algorithm to perform the claimed function.  Note that the provided algorithm needs to be fairly specific and outlining possible capabilities or features of the software is not sufficiently limiting.  See MPEP 2161.
Claims 14 and 19 recite “an internal load balancer” and “a HTTP custom probe” and are rejected for the same reason as claim 1.




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 9 recites “an internal load balancer” and claim 1 line 13 recites “a HTTP custom probe”. These limitations invoke 35 U.S.C. 112(f) but lack support in the specification to limit the interpretation of the term.  (See the 35 U.S.C. 112(a) rejection above.)  A limiting structure cannot be found to embody each limitation and guide its interpretation when examining the claim. The elements are therefore indefinite.

Claim 1 line 10 recites the limitation "the RDBMS IP".  This limitation has uncertain antecedent basis because the claim has recited a master RDBMS VM having an IP address and a standby RDBMS VM also having an IP address.

Claim 2 line 1 recites the limitation "PostgreSQL as a service".  PostgreSQL has not been specifically defined in the specification.  PostgreSQL is software that has been under development since 1996 and is currently under active development.  It has capabilities and features that have changed over time and will continue to change in the future.  It is unclear which characteristics of the software are indelible and identifying.  It 

Claim 4 line 2 recites "to either RDBMS VM node as appropriate."  This use of "as appropriate" is subjective and depends on unclear factors.  Only clear, definite and concrete limitations should be claimed.

Claim 9 line 2 recites "separate from any other RDBMS as a service cluster".  It is unclear whether this claim requires the existence of a separate RDBMS as a service cluster.  If no other RDBMS as a service cluster is required by the claim, it should be removed from the claim.  If another RDBMS as a service cluster is required, then the claim should positively recite its existence by reciting "separate from another RDBMS as a service cluster."

Claim 14 and 19 are rejected for the same reasons as claim 1.

Claim 15 is rejected for the same reason as claim 2.

Claim 17 is rejected for the same reason as claim 4.



Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim 1 is directed to a system comprising a RDBMS, a master VM node, a standby VM node, controller VM nodes and an internal load balancer.  None of these components are limited in the claim or in the specification to include hardware.  The claimed system appears to be directed to abstract software which is considered non-statutory subject matter.  To be considered statutory, these claims should be amended to recite a non-transitory media or other elements that are clearly hardware.

None of dependent claims 2-13 add limitations that concretely limit the claimed system to including hardware or otherwise excluding an abstract software interpretation.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dar teaches a DBMS replicated between multiple nodes for greater throughput with load sharing and failover capability.  Saha teaches a load balancing technique in which the load balancer, for use with multiple backend servers, is assigned an IP address for receiving communications.  Sathyanarayana teaches a .




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).






JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114